UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7411


IRA HAYES, a/k/a Ira D. Hayes,

                  Petitioner - Appellant,

             v.

GEORGE HAGAN, Warden, Allendale Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (8:08-cv-01628-PMD)


Submitted:    December 17, 2009             Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ira Hayes, Appellant Pro Se.        Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ira Hayes seeks to appeal the district court’s orders

(1) accepting the recommendation of the magistrate judge and

dismissing      his    28   U.S.C.        § 2254      (2006)       petition       for    lack   of

prosecution, and (2) summarily denying his Fed. R. Civ. P. 60(b)

motion for reconsideration.                    We first must address whether we

have     jurisdiction            to     review       the        district       court’s     order

dismissing Hayes’ § 2254 petition.                      Parties are accorded thirty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       This appeal period is “mandatory and jurisdictional.”

Browder    v.    Dir.,      Dep’t       of     Corr.,      434     U.S.    257,    264     (1978)

(internal quotation marks and citation omitted); see Bowles v.

Russell, 551 U.S. 205, 214 (2007).

               The    district          court’s      order        dismissing       the     § 2254

petition was entered on the docket on February 23, 2009.                                        The

notice of appeal was filed, at the earliest, on July 28, 2009.

Because Hayes failed to file a timely notice of appeal or to

obtain    an    extension         or     reopening         of    the     appeal    period,      we

dismiss this portion of the appeal for lack of jurisdiction.

               Turning      to        Hayes’    timely          appeal    of    the      district

court’s order denying the Rule 60(b) motion, the order is not

                                                 2
appealable         unless      a     circuit          justice        or     judge       issues      a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,          369     F.3d       363,     369        (4th        Cir.    2004).

A certificate           of    appealability            will     not        issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)          (2006).         A    prisoner          satisfies        this

standard      by    demonstrating          that       reasonable          jurists      would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).          We    have    independently           reviewed          the    record    and

conclude       that      Hayes       has    not       made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal      of   the    district      court’s          order       denying      Rule    60(b)

relief.       We dispense with oral argument because the facts and

legal    contentions          are    adequately         presented          in    the     materials

before    the      court      and    argument         would    not    aid        the    decisional

process.

                                                                                         DISMISSED




                                                  3